Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.
	Applicants response filed 10/12/2022 has been received and entered in the application.

Action Summary
Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) of record and Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) is maintained.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) of record in view of Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) as applied to claims 1-2, 4-6 above, and further in view of Giordani (U.S. Patent 7,994,181) is maintained.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) of record in view of Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) as applied to claims 1-2, 4-6 above, and further in view of Knowles (Donepezil in Alzheimer’s disease: an evidence-based review of its impact on clinical and economic outcomes, 2006, Clinical impact review) is maintained.

Response to Arguments
Applicants argue on page 2 of the arguments that Ferre was published in 2019, 2 years after Comi published the “newly described CR4056.  This argument has been fully considered but has not been found persuasive.  CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis (which was published in 2017).  This means that the compound CR4056 is known in the art to be a highly selective I2 receptor ligand.
Applicants argue on page 2 of the arguments that it is not clear to the applicant and not supported by the Examiner why one of skills in the art, based on the teachings of Ferre’, would choose to do something that even Ferre’ did not do nor suggest doing.  This argument has been fully considered but has not been found persuasive. Ferre’ teaches that  I2-Imidazoline receptors (I2-IR) are widely distributed in the central nervous system, and dysregulation of I2-IR in patients with neurodegenerative diseases has been reported, suggesting their implication in cognitive impairment. This evidence indicates that high-affinity selective I2-IR ligands potentially contribute to the delay of neurodegeneration. And Comi teaches that CR4056 is a newly described highly selective I2 receptor ligand. Take the cited art; it would have been obvious to one of ordinary skills in the art at the time of filing to administer a I2-imidazoline ligands such as a highly selective I2 receptor ligand CR4056.  It is known that I2-Imidazoline receptors (I2-IR) are widely distributed in the central nervous system, and dysregulation of I2-IR in patients with neurodegenerative diseases has been reported, suggesting their implication in cognitive impairment. This evidence indicates that high-affinity selective I2-IR ligands potentially contribute to the delay of neurodegeneration.
Applicants argue on page 3 and 6, that the compounds of Ferre’ (MCR5 AND MCR9) are structurally different compounds and one of ordinary skills would not have predicted that CR4056 would treat neurovegetative disease.  This argument has been fully considered but has not been found persuasive. The function of MCR5, MCR9 and CR4056 is the same, which is to bind to the I2-imidazoline receptors in order to treat neurodegenerative disease such as Alzheimer’s disease and Parkinson’s disease.  As stated above, it would have been obvious to one of ordinary skills in the art at the time of filing to administer a highly selective I2-imidazoline receptor (e.g. CR4056) to treat Alzheimer’s disease.  Since it is known in the art the I2-imidazoline receptor is dysregulation of I2-IR in patients with neurodegenerative diseases has been reported, suggesting their implication in cognitive impairment. This evidence indicates that high-affinity selective I2-IR ligands potentially contribute to the delay of neurodegeneration as taught by both Ferre’ and Conte with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 4 that contrarily to CR-4056, many other ligands cited in Ferre’, as having a neuroprotective role such as idazoxan and 2-BFI, BU-224, benazoline and validemossien.  All of these compounds in Ferre’ as selective IR-ligands but they are not suggested as good drug candidates for treating neurodegeneration.  This argument has been fully considered but has not been found persuasive.  Applicants appears to argue that if the compounds aren’t “good”, then these compounds are not effective, which simply isn’t true.  Some compounds are better than other, this does not mean that the less desirable compounds do not function as intended. And as stated in the paragraphs above, CR-4056 is known to be highly selective I2 ligand, therefore it would have been obvious to one of ordinary skills in the art at the time of filing that a compound that is highly selective would have a reasonable expectation of treating AD and Parkinson’s disease with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 5 that example 1 of the present application, the compound of claim 1 has a modulatory effect on the production of pro-inflammatory cytokines in a astrocytoma cell line.  This argument has been fully considered but has not been found persuasive.  The claims are not drawn to the modulatory effect on the production of pro-inflammatory cytokines in a astrocytoma cell line, rather a method of treatment of neurodegenerative disease. 
Applicants argue on page 6 that example 2 show the peculiar mechanism of claim 1.  This argument has been fully considered but has not been found persuasive.  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
Applicants argue on page 6 that example 8 showed the surprising effect of brain penetration of the compound with the consequent effect directly in the CNS. This argument has been fully considered but has not been found persuasive.  CR4056 can readily cross the blood brain barrier and demonstrates strong antinociceptive activity in several rodent models of persistent inflammatory and neuropathic pain (page 4).  CR4056 dose- and time-dependently produced discriminative stimulus effects, with the highest dose slightly but significantly reducing the rate of responding (Fig. 1) as taught by Comi.  Additionally, example 8 is the evaluation of CR 4056 is capable to effectively enter into the brain.  However, it was known in the art that CR 4056 readily crosses the BBB as taught by Comi with a reasonable expectation of success absence evidence to the contrary.
Applicants agues on page 6 that Giodani fails to provide the teachings or suggestion that Ferre’ and Comi lack.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first and second paragraphs above.
Applicants agues on page 7 that Knowles fails to provide the teachings or suggestion that Ferre’ and Comi lack. This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first and second paragraphs above.
	
Previous Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) and Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) both are of record.

Ferré teaches that as populations increase their life expectancy, age-related neurodegenerative disorders such as Alzheimer’s disease have become more common. I2-Imidazoline receptors (I2-IR) are widely distributed in the central nervous system, and dysregulation of I2-IR in patients with neurodegenerative diseases has been reported, suggesting their implication in cognitive impairment. This evidence indicates that high-affinity selective I2-IR ligands potentially contribute to the delay of neurodegeneration. In vivo studies in the female senescence accelerated mouse-prone 8 mice have shown that treatment with I2-IR ligands produce beneficial effects in behavior and cognition. Changes in molecular pathways implicated in oxidative stress, inflammation, synaptic plasticity, and apoptotic cell death were also studied. Furthermore, treatments with these I2-IR ligands diminished the amyloid precursor protein processing pathway and increased Aβ degrading enzymes in the hippocampus of SAMP8 mice. These results collectively demonstrate the neuroprotective role of these new I2-IR ligands in a mouse model of brain aging through specific pathways and suggest their potential as therapeutic agents in brain disorders and age-related neurodegenerative diseases. (abstract).  Ferré teaches that I2-IR are involved in analgesia, glial tumors, inflammation and a plethora of brain disorders, such as AD, Parkinson’s disease (PD), and different psychiatric disorders.  A neuroprotective role for I2-IR was described through the pharmacological activities observed for their ligands. Idazoxan reduced neuron damage in the hippocampus after global ischemia in the rat brain and agmatine, identified as the endogenous I2-IR ligand [24], has demonstrated modulatory actions in several neurotransmitters that produce neuroprotection both in vitro and in rodent models.  The efficacy of the analgesic CR4056 in osteoarthritis has advanced this compound in the first-in-class I2-IR ligand to achieve phase II clinical trials (page 417, left column, first paragraph). Ferré discloses the use of two I2 imidazoline ligands (MCR9 and MCR5) in a model of Alzheimer’s disease.
Ferré does not specifically disclose an I2-Imidazoline inhibitor of 2-phenyl-6-(1H-imidazol-1- yl)quinazoline (CR4056) to treat Alzheimer’s disease.

Comi teaches that CR4056 is a newly described highly selective I2 receptor ligand. In a receptor characterization study including 35 common receptors, enzymes and ion channels, CR4056 shows high affinity at I2 receptors and MAO-A but negligible binding activity at all other sites, demonstrating its high receptor selectivity (page 1).   CR4056 is a recently characterized imidazoline I2 receptor ligand that demonstrates high selectivity at I2 receptors over a panel of more than 35 other common receptors, enzymes and binding sites. CR4056 can readily cross the blood brain barrier and demonstrates strong antinociceptive activity in several rodent models of persistent inflammatory and neuropathic pain (page 4).  CR4056 dose- and time-dependently produced discriminative stimulus effects, with the highest dose slightly but significantly reducing the rate of responding (Fig. 1). When tested with different doses, CR4056 increased responding on the CR4056-associated lever in a dose-dependent manner, ranging from 1% after vehicle injection to a maximum of 98% after injecting with the training dose of 10 mg/kg CR4056 [ED50 (95% CLs) 5 5.0 (4.0, 5.9) mg/kg] (upper left panel, open circles), with the dose of 10 mg/kg slightly but significantly reducing response rate (lower left panel, open circles). Oral administration of CR4056 only slightly reduced its potency for producing CR4056-appropriate lever responding [ED50 (95% CLs) 5 9.2 (4.7, 12.5) mg/kg] (upper left panel, open squares) and CR4056 significantly decreased rate of responding at the highest oral dose tested (17.8 mg/kg) (lower left panel, open squares). In tests to examine the duration of action of the training dose of CR4056 (i.e., 10 mg/kg, i.p.), drug was administered with varying pretreatment times. It was found that the discriminative stimulus effects of CR4056 were apparent after 5 min pretreatment, reached the maximal effect after 30 min pretreatment and decreased to 12% 5 hours later (top rightpanel), with response rate slightly but significantly decreased at 20 and 30 min time points.
It would have been obvious to one of ordinary skills in the art at the time if filing to substitute CR4056 as the specific I2-Imidazoline inhibitor.  One would have been motivated to substitute CR4056 as the specific I2-Imidazoline inhibitor because it is known in the art that CR4056 is a newly described highly selective I2 receptor ligand as disclosed by Comi.  Additionally, it is known that I2-Imidazoline receptors (I2-IR) are widely distributed in the central nervous system, and dysregulation of I2-IR in patients with neurodegenerative diseases has been reported, suggesting their implication in cognitive impairment. This evidence indicates that high-affinity selective I2-IR ligands potentially contribute to the delay of neurodegeneration as taught by Ferré with a reasonable expectation of success.
It would have been obvious to optimize the dosing of CR4056 since it is known in the art to administer CR4056 in increased responding on the CR4056-associated lever in a dose-dependent manner, ranging from 1% after vehicle injection to a maximum of 98% after injecting with the training dose of 10 mg/kg CR4056 [ED50 (95% CLs) 5 5.0 (4.0, 5.9) mg/kg] (upper left panel, open circles), with the dose of 10 mg/kg slightly but significantly reducing response rate (lower left panel, open circles).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).   "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) of record in view of Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) as applied to claims 1-2, 4-6 above, and further in view of Giordani (U.S. Patent 7,994,181) all are of record.

Griñán-Ferré and Comi as cited above.
Neither Griñán-Ferré nor Comi disclose CR4056 in a salt form.

Giordani teaches that inflammation causes the induction of COX-2, leading to the release of prostanoids, which sensitize peripheral nociceptor terminals and produce localized pain hypersensitivity, however peripheral inflammation also generates central sensitization by direct widespread induction of COX-2 expression in spinal cord and CNS neurons. Giordani teaches that CR4056 (example 1 and 2) may be in a pharmaceutically acceptable salt selected from the group consisting of hydrochloride, hydrobromide, hydrogensulphate and sulphate, maleate, fumarate, oxalate, methanesulfonate, succinate, ascorbate, tartrate (claim 6).  Giordani teaches that example 1 (CR4056) is administered in dosages of 3, 10 and 30 mg/kg (Table 5 and Table 6).
It would have been obvious to one of ordinary skills in the art at the time of filing to have CR4056 in a pharmaceutical salt form. One would have been motivated to have CR4056 in pharmaceutical salt form because it is known that CR4056 in salt forms (hydrochloride, hydrobromide, hydrogensulphate and sulphate, maleate, fumarate, oxalate, methanesulfonate, succinate, ascorbate, tartrate) is effective in treatment.  


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griñán-Ferré (Behavioral and Cognitive Improvement Induced by Novel Imidazoline I2 Receptor Ligands in Female SAMP8 Mice, Neurotherapeutics (2019) 16:416–431)(hereinafter Ferré) of record in view of Comi (Efficacy of CR4056, a first-in-class imidazoline-2 analgesic drug, in comparison with naproxen in two rat models of osteoarthritis, Journal of Pain Research 2017:10 1033–1043) as applied to claims 1-2, 4-6 above, and further in view of Knowles (Donepezil in Alzheimer’s disease: an evidence-based review of its impact on clinical and economic outcomes, 2006, Clinical impact review) all are of record.
Griñán-Ferré and Comi as cited above.
Neither Griñán-Ferré nor Comi disclose at least one further drug.

Knowles teaches that Donepezil is indicated for the symptomatic treatment of mild to moderate Alzheimer’s disease. It is a specific and reversible inhibitor of acetylcholinesterase (AChE); by increasing levels of available acetylcholine, donepezil may compensate for the loss of functioning cholinergic brain cells (abstract).  
It would have been obvious to one of ordinary skills in the art to combine CR4056 and donepezil together to treat Alzheimer’s disease.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine CR4056 and donepezil composition cojointly in a formulation to treat Alzheimer’s disease.

Regarding the limitation of simultaneously, sequentially or separately administering a combined pharmaceutical preparation comprising 2-phenyl-6-(1H-imidazol-1-yl)quinazoline (CR4056) or a pharmaceutically acceptable salt thereof and at least one of NMDA (N-methyl-D-aspartic acid) receptor antagonists and/or acetylcholinesterase inhibitors.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising CR4056 and donepezil simultaneously, sequentially or separately, one would achieve a method of treating neurodegenerative disease (e.g. Alzheimer’s disease) with a reasonable expectation of success.  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion

Claims 1-9 are rejected.
No claims are allowed.
Communication
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627